

116 HR 4077 IH: Trauma-Informed Modernization of Eldercare for Holocaust Survivors Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4077IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Wasserman Schultz (for herself, Ms. Shalala, Ms. Stefanik, Mr. Hastings, Mr. Weber of Texas, Mr. Suozzi, Mr. King of New York, Mr. Takano, Mr. Stivers, Ms. Wilson of Florida, Mr. Fitzpatrick, Mr. Ted Lieu of California, Mr. Joyce of Ohio, Mr. Cohen, Mrs. Rodgers of Washington, Ms. Jayapal, Mr. Bacon, Ms. Schakowsky, Mrs. Carolyn B. Maloney of New York, Mr. Espaillat, Mr. Deutch, Mr. Gottheimer, Mr. Raskin, Ms. Wild, Ms. Stevens, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to provide social service agencies with the resources to
			 provide services to meet the urgent needs of Holocaust survivors to age in
			 place with dignity, comfort, security, and quality of life.
	
		1.Short title
 (a)Short titleThis Act may be cited as the Trauma-Informed Modernization of Eldercare for Holocaust Survivors Act or the TIME for Holocaust Survivors Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					TITLE I—Responding to the needs of holocaust survivors
					Subtitle A—Definitions, grants for State and community programs, and other programs
					Sec. 101. Definitions.
					Sec. 102. Organization.
					Sec. 103. Area plans.
					Sec. 104. State plans.
					Sec. 105. Consumer contributions.
					Sec. 106. National Family Caregiver Support Program authorized.
					Sec. 107. Prevention of elder abuse, neglect, and exploitation.
					Subtitle B—Functions within Administration for community living To assist holocaust survivors
					Sec. 111. Designation of individual within the Administration.
					Sec. 112. Annual report to Congress.
					Sec. 113. National Resource Center for Older Individuals Experiencing the Long-Term and Adverse
			 Consequences of Trauma.
					Sec. 114. Definitions.
					TITLE II—Nutrition services for older individuals
					Sec. 201. Nutrition services.
					TITLE III—Transportation
					Sec. 301. Transportation services and resources.
 2.FindingsCongress finds the following: (1)During the Holocaust, which took place from 1933 through 1945, an estimated 6,000,000 Jews, as well as millions of victims from other targeted groups, were murdered by the Nazis and their collaborators.
 (2)More than 200,000 Jews fleeing from Nazi-occupied territory found refuge in the United States from 1933 through 1945, and approximately 137,000 additional Jewish refugees settled in the United States from 1945 through 1952.
 (3)Hundreds of thousands of additional Jewish refugees continued to immigrate to the United States from Europe and countries of the former Soviet Union during the subsequent decades.
 (4)The number of Holocaust survivors living in the United States at the end of 2018 was approximately 80,000 individuals, down from an estimated 127,000 in 2010.
 (5)Every Holocaust survivor is now at least 74 years old, most are in at least their mid-to-late eighties, and many are in their nineties and beyond.
 (6)One-third of all Holocaust survivors in the United States live at or below the official poverty threshold (as defined by the Bureau of the Census), including more than half of the Holocaust survivors who emigrated from the countries of the former Soviet Union.
 (7)Holocaust survivors continue to live with the unique mental and physical scars of the unconscionable trauma caused by the Holocaust, and while institutionalized settings are beneficial for some, certain aspects of institutionalization may have particularly adverse effects on Holocaust survivors.
 (8)For many Holocaust survivors, institutionalized settings produce sights, sounds, smells, emotions, and routines that can induce panic, anxiety, and re-traumatization as a result of experiences from the Holocaust.
 (9)Holocaust survivors are more economically and socially vulnerable, report poorer health and more health problems, and have greater social service needs, than other older individuals.
 (10)In comparison to most other older individuals, low-income Holocaust survivors are more reliant on social service programs that provide services such as personal care, provision of home-delivered and congregate meals, transportation, counseling, and mental health support to promote health and quality of life.
 (11)Community organizations serving Holocaust survivors report that approximately one-quarter of Holocaust survivors live alone, and living alone is a risk factor for hospitalization and nursing home admission, poverty, falls, depression, poor nutrition, social isolation, and loneliness, which have been associated with poor health outcomes and an increased risk of death.
 (12)Community organizations serving Holocaust survivors report that transportation is vital to help Holocaust survivors attend medical appointments, shop and purchase necessary items, visit family and friends, and participate in cultural, recreational, or social events, such as congregate meals or religious services.
 (13)As the general population of older individuals increases in the United States and many public or philanthropic resources remain constant, providers serving Holocaust survivors need additional capacity to cover needed services.
 (14)The Administration for Community Living in the Department of Health and Human Services serves as the Federal agency responsible for increasing access to community supports for, focusing attention and resources on the unique needs of, older individuals and individuals with disabilities across their lifespans.
 (15)The mission of the Administration for Community Living is to maximize the independence, well-being, and health of older individuals, individuals with disabilities, and their families and caregivers.
 (16)The Administration for Community Living in 2017 issued guidance entitled ACL Guidance for Outreach and Providing Services for Holocaust Survivors in accordance with a requirement of the Older Americans Act Reauthorization Act of 2016 which states that the Assistant Secretary for Aging shall issue guidance to States, that shall be applicable to States, area agencies on aging, and providers of services for older individuals, with respect to serving Holocaust survivors, including guidance on promising practices for conducting outreach to that population..
 (17)Many social service agencies that receive funding under the Older Americans Act of 1965 for home-delivered or congregate meals serve diverse seniors, including Holocaust survivors, with specialized dietary needs based on religious, cultural, or ethnic requirements, and the necessary special meals often cost more than other meals.
 3.PurposesThe purposes of this Act are— (1)to include older individuals who are Holocaust survivors in the list of groups that receive preference, as specified in section 305(a)(2)(E) of the Older Americans Act of 1965, for services provided under that Act;
 (2)to require the designation within the Administration for Community Living of an individual to have responsibility for the provision of services to older individuals who are Holocaust survivors;
 (3)to promote technical assistance and training for agencies that serve older individuals experiencing the long-term and adverse consequences of trauma;
 (4)to ensure that the providers of nutrition services through the Older Americans Act of 1965 can meet the special health-related or other dietary needs of program participants; and
 (5)to help meet the urgent transportation needs of Holocaust survivors. IResponding to the needs of holocaust survivors ADefinitions, grants for State and community programs, and other programs 101.DefinitionsSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
 (1)in paragraph (24)— (A)in subparagraph (B), by striking and;
 (B)in subparagraph (C)(ii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (D)status as a Holocaust survivor.; (2)by redesignating paragraphs (26) through (40) and paragraphs (41) through (54) as paragraphs (27) through (41) and paragraphs (43) through (56), respectively;
 (3)by inserting after paragraph (25) the following:  (26)The term Holocaust survivor means an individual who—
								(A)
 (i)lived in a country in a year not earlier than 1933 and not later than 1945 under a Nazi regime, under Nazi occupation, or under the control of Nazi collaborators; or
 (ii)fled from a country in a year described in clause (i) under a Nazi regime, under Nazi occupation, or under the control of Nazi collaborators;
 (B)was persecuted in a year described in clause (i) on the basis of race, religion, physical or mental disability, sexual orientation, political affiliation, ethnicity, or other basis; and
 (C)was a member of a group that was persecuted by the Nazis.; and (4)by inserting after paragraph (41) the following:
						
 (42)The term person-centered, trauma-informed, used with respect to care, means care provided through an aging program, policy, or procedure, that uses a holistic approach to service provision that promotes the dignity, strength, and empowerment of trauma victims by incorporating knowledge about the role of trauma in trauma victims’ lives..
 102.OrganizationSection 305(a) of the Older Americans Act of 1965 (42 U.S.C. 3025(a)) is amended— (1)in paragraph (1)(E), by inserting older individuals who are Holocaust survivors, after proficiency, each place it appears; and
 (2)in paragraph (2)(E), by inserting older individuals who are Holocaust survivors, after proficiency,. 103.Area plansSection 306 of the Older Americans Act of 1965 (42 U.S.C. 3026) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by inserting older individuals who are Holocaust survivors, after proficiency, each place it appears;
 (B)in paragraph (4)— (i)in subparagraph (A)—
 (I)in clause (i)(I)(bb), by inserting older individuals who are Holocaust survivors, after proficiency,; and (II)in clause (ii), by inserting older individuals who are Holocaust survivors, after proficiency, each place it appears;
 (ii)in subparagraph (B)(i)— (I)in subclause (VI), by striking and at the end; and
 (II)by inserting after subclause (VII) the following:  (VIII)older individuals who are Holocaust survivors; and; and
 (iii)in subparagraph (B)(ii), by striking subclauses (I) through (VI) and inserting subclauses (I) through (VIII); and (C)in paragraph (7)(B)(iii), by inserting , in particular, older individuals who are Holocaust survivors, after placement; and
 (2)in subsection (b)(2)(B), by inserting older individuals who are Holocaust survivors, after areas,. 104.State plansSection 307(a) of the Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
 (1)in paragraph (4), by inserting older individuals who are Holocaust survivors, after proficiency,; (2)in paragraph (16)—
 (A)in subparagraph (A)— (i)in clause (v), by striking and at the end; and
 (ii)by adding at the end the following:  (vii)older individuals who are Holocaust survivors; and; and
 (B)in subparagraph (B), by striking clauses (i) through (vi) and inserting clauses (i) through (vii); and (3)in paragraph (28)(B)(ii), by inserting older individuals who are Holocaust survivors, after areas,.
 105.Consumer contributionsSection 315 of the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended— (1)in subsection (c)(2), by inserting older individuals who are Holocaust survivors, after proficiency,; and
 (2)in subsection (d), by inserting older individuals who are Holocaust survivors, after proficiency,. 106.National Family Caregiver Support Program authorizedSection 373(c)(2)(A) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(c)(2)(A)) is amended by striking individuals) and inserting individuals and older individuals who are Holocaust survivors).
 107.Prevention of elder abuse, neglect, and exploitationSection 721(b)(13) of the Older Americans Act of 1965 (42 U.S.C. 3058i(b)(13)) is amended— (1)in subparagraph (B), by striking or at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
						
 (D)older individuals who are Holocaust survivors.. BFunctions within Administration for community living To assist holocaust survivors 111.Designation of individual within the AdministrationThe Administrator of the Administration for Community Living is authorized to designate, within the Administration for Community Living, a person who has specialized training, background, or experience with Holocaust survivor issues—
 (1)to have responsibility within the Administration for Community Living for implementing and coordinating services for older individuals who are Holocaust survivors; and
 (2)to serve as a liaison on those issues, and the provision of services for those individuals, with other relevant agencies of the Federal Government.
 112.Annual report to CongressThe Administrator, with assistance from the individual designated under section 111, shall prepare and submit to Congress an annual report on—
 (1)the status and needs, including the priority areas of concern, of older individuals who are Holocaust survivors; and
 (2)how the aging network is identifying and serving older individuals experiencing the long-term and adverse consequences of trauma and how agencies within the aging network are promoting and advancing person-centered, trauma-informed care to older individuals experiencing the long-term and adverse consequences of trauma.
					113.National Resource Center for Older Individuals Experiencing the Long-Term and Adverse Consequences
			 of Trauma
					(a)Program authorized
 (1)CenterThe Administrator shall establish and operate a National Resource Center on Innovative Services and Supports for Older Individuals Experiencing the Long-Term and Adverse Consequences of Trauma (referred to in this section as the Center).
 (2)FunctionsThe Center shall— (A)provide training and technical assistance to agencies in the aging network delivering services to older individuals experiencing the long-term and adverse consequences of trauma;
 (B)share best practices with the aging network; and (C)make subgrants to the agencies best positioned to advance and improve the delivery of services for older individuals experiencing the long-term and adverse consequences of trauma.
 (b)AssistanceTo carry out subsection (a), the Administrator shall make grants to or enter into contracts with one or more nonprofit organization that are experienced—
 (1)in providing person-centered, trauma-informed care; and (2)in providing support and technical assistance on a nationwide basis to agencies within the aging network that offer services to older individuals experiencing the long-term and adverse consequences of trauma.
 114.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Administration for Community Living.
 (2)Other termsThe terms Holocaust survivor, older individual, and person-centered, trauma-informed have the meanings given the terms in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).
					IINutrition services for older individuals
			201.Nutrition services
 (a)In generalSection 339(2) of the Older Americans Act of 1065 (42 U.S.C. 3030g–21(2)) is amended— (1)in subparagraph (A), by amending clause (iii) to read as follows:
						
 (iii)to the maximum extent practicable, are adjusted and appropriately funded to meet any special health-related dietary needs, and other dietary needs of program participants (including needs based on religious, cultural, or ethnic requirements) if for the special health-related or other dietary needs involved there is sufficient demand in a community to warrant special meals;;
 (2)in subparagraph (K), by striking , and and inserting a comma; (3)in subparagraph (L), by striking the period and inserting , and; and
 (4)by adding at the end the following:  (M)encourages and educates individuals utilizing methodology that promotes person-centered, trauma-informed care who distribute nutrition services under subpart 2 to engage in conversation with homebound older individuals and to be aware of the warning signs of medical emergencies, injury, or abuse in order to reduce isolation and promote well-being..
 (b)Authorization of appropriationsSection 303(b) of the Older Americans Act of 1965 (42 U.S.C. 3023(b)) is amended by adding at the end the following:
					
 (3)There is authorized to be appropriated for special health related dietary needs and other dietary needs of program participants (including needs based on religious, cultural, or ethnic requirements) pursuant to paragraph (2)(A)(iii) an additional 2 percent of the funds authorized to be appropriated for congregate nutrition services in paragraph (1) and home delivered nutrition services in paragraph (2)..
				IIITransportation
 301.Transportation services and resourcesSection 411(a) of the Older Americans Act of 1965 (42 U.S.C. 3032(a)) is amended— (1)by redesignating paragraph (14) as paragraph (15);
 (2)in paragraph (13), by striking ; and and inserting a semicolon; and (3)by inserting after paragraph (13) the following:
					
 (14)conducting programs that enable the mobility and self-sufficiency of older individuals with greatest economic need and older individuals with greatest social need by providing transportation services and resources; and.
				